UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1214



SILVIE MARIE CUPIDON,

                                                       Petitioner,

         versus

U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                       Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-508-519)


Submitted:   September 5, 1996       Decided:   September 13, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


Silvie Marie Cupidon, Petitioner Pro Se. Richard Michael Evans,
Donald Anthony Couvillon, Michelle Arlene Gluck, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Board of Immigration Appeals's

decision and order affirming the immigration judge's decision find-

ing the Appellant deportable, denying her applications for asylum

and suspension of deportation, and granting her request for volun-

tary departure. Our review of the record discloses that the Board's
decision is based upon substantial evidence and is without rever-

sible error. Accordingly, we deny the petition upon the reasoning

of the Board. Cupidon v. INS, No. A70-508-519 (B.I.A. Nov. 21,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2